Bryan, J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
In this cause, Guy, owning notes secured by a mortgage against respondents, brings suit and forecloses bis mortgage, and upon the sale of the premises, becomes the purchaser.
The Sheriff having issued his certificate, as required by law, to the purchaser, Guy, before the expiration of the time allowed by law for a redemption of the property, files his petition, praying to be placed in possession of the premises.
The statute of this State, allowing a redemption of real property sold at judicial sales, plainly contemplates that the possession shall not change to the purchaser uatil the expiration of the time prescribed as a limit to the redemption. Section 235 of Compiled Laws, page 563, provides that, “ until the expiration of the time allowed for redemption, the Court may restrain the commission of waste on the property; and, also, under the same section, “ but it shall not be deemed waste for the person in possession of the property at the time of the sale, or *393entitled to possession afterwards, during the period allowed for redemption, to continue to use it in the same manner in which it was previously used.” This section most clearly contemplates an adverse possession to the purchaser until the time has expired lor redemption. The succeeding section of the Act allowing to the purchaser the value of the use and occupation, affords the only remedy he is entitled to.
The judgment below is affirmed, and the petition is dismissed, at the costs of the petitioner.